DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
Claims 1-30 were previously pending. Claims 1, 3-8, 12, 15, 16, 18, 19, 21, 26, 28-30 are amended. Claim 9 has been canceled. Claims 1-8, 10-30 are currently pending.

Allowable Subject Matter
Claims 1-8, and 10-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of time intervals defined for transmissions and receptions on a particular radio access technologies and reuse of unused portions of the time intervals in unlicensed spectrum.  
For example, Li (US 2017/0111889), describes coexistence of a LTE-U and WiFi system in which a base station may inform a UE of a time period for reserving a wireless channel and a time period for transmission of low power.  Reservation signals include a time period indicated by a NAV that indicates to other stations not to send signals on a wireless channel until the time period has expired. However, the NAV indicated in the reservation signal of Li does not indicate the difference between a transmission time of the channel reservation signal and the end time of the time interval associated with the first radio access technology. Huang (US 2017/0134975) discloses the concept of transmitting channel reservation messages and data transmissions corresponding to the channel reservation messages in which data transmissions end prior to a defined interval for transmission.  However, Huang does not explicitly teach that the NAV set in the channel reservation signal to be the difference between a transmission time of the channel reservation signal and the end time of the time interval associated with the first radio access technology.  
Other prior arts such as Kadous (US 2017/0048889), describes contention-based co-existence on a shared communication medium, in which a device contends for access to a communication medium for a first TXOP spanning a first duration. A channel reservation message is sent by a first access point on a primary RAT communication during the TXOP.  Prior to the end of the original TXOP duration, a second access point is able to determine the communication medium becomes clear and the original channel reservation message corresponds to a primary RAT operation, in which the second access point is able to seize the communication medium for itself and transmit its own channel reservation message during the remainder of the original TXOP duration.  The second access point may set the duration of the channel reservation message to the target TXOP, or a partial value of the target TXOP representing the remainder of the TXOP afforded by the first access point. However, Kadous does not explicitly teach that the NAV set in the channel reservation signal to be the difference between a transmission time of the channel reservation signal and the end time of the time interval associated with the first radio access technology, wherein the end time of the first interval is different than an end time of the subsequent transmission. While each of the features can be taught separately as described in the claimed invention, there is no obvious combination of prior art that teaches the claimed invention of Claims 1, 15, 26, and 30 as a whole.
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believe that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JENKEY VAN/           Primary Examiner, Art Unit 2477